Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                           June 15, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Detention of:                                No. 54373-7-II

 D.A.

                                Appellant.                   UNPUBLISHED OPINION



          LEE, C.J. — D.A. appeals the superior court’s involuntary commitment and medication

orders. D.A. argues that the superior court violated his right to due process by denying him the

right to be meaningfully heard. Specifically, D.A. argues the superior court “skipped over”

opening statements and closing arguments. Br. of Appellant at 1. We affirm the superior court’s

orders.

                                              FACTS

          On October 18, 2019, the State filed a petition for 180 days of involuntary commitment.

D.A. stipulated that he was gravely disabled and to a 90-day commitment. Based on the

stipulations, the superior court entered an order for 90 days of involuntary commitment.

          On January 16, 2020, the State filed a second petition for 180 days of involuntary

commitment. The petition alleged that D.A. was gravely disabled. The State also filed a petition

for involuntary medication.

          The superior court heard both petitions in separate proceedings on January 23. In both

proceedings, the State presented evidence from D.A.’s treatment professionals. D.A. also testified

in both proceedings.
No. 54373-7-II



       In the hearing on the 180-day involuntary commitment petition, D.A. explained that he

could leave the hospital and go to a shelter. He also testified that the shelter could help him arrange

for his social security benefits. D.A. said he also hoped the shelter would be able to help find long-

term housing. And D.A. explained why he did not like the feeling of taking antipsychotic drugs.

D.A. also testified that he would pray and that he would not hurt anybody. In the hearing on the

involuntary medication petition, D.A.’s testimony became disorganized, difficult to understand,

and unrelated to the matter before the court.

       There were no opening statements or closing arguments made during the hearing on the

180-day involuntary commitment petition or the involuntary medication petition. The superior

court did not mention opening statements or closing arguments during either hearing, nor did any

party ask to present opening statements or closing arguments in the hearings on either petition.

       The superior court found that D.A. continued to be gravely disabled and ordered 180 days

of involuntary commitment.        The superior court also ordered treatment with involuntary

medication.

       D.A. appeals.

                                            ANALYSIS

       D.A. argues that his due process right to be meaningfully heard was denied because he did

not have the benefit of counsel’s arguments.1 We disagree.

       Under RCW 71.05.310, civil commitment hearings “shall in all respects accord with the

constitutional guarantees of due process of law and the rules of evidence.” “[D]ue process is a



1
  D.A. alleges a procedural due process violation but fails to cite or discuss the balancing test in
Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), to show due process
requires opening and closing arguments.


                                                  2
No. 54373-7-II



flexible concept.” In re Det. of Stout, 159 Wn.2d 357, 370, 150 P.3d 86 (2007). “At its core is a

right to be meaningfully heard, but its minimum requirements depend on what is fair in a particular

context.” Id.

       Even assuming without deciding that due process includes the right to make an opening

statement and present closing argument by counsel in this context,2 D.A. has not shown that the

superior court denied him the opportunity to be heard. There is no evidence in the record that the

superior court denied D.A. an opportunity to be heard. The superior court held a full hearing in

which D.A. was represented by counsel. Moreover, D.A.’s counsel had opportunity to cross-

examine the State’s witnesses and to present evidence, including D.A.’s testimony. And counsel

could have asked to present opening statements or closing argument, but did not do so.3

       Moreover, D.A. fails to explain how opening statements and closing arguments would

provide a meaningful opportunity to be heard. Opening statements are limited to outlining what

evidence a party expects to be presented. 13 WASH. PRAC., CRIMINAL PRACTICE & PROCEDURE

§4201 (3rd ed.). Opening statements “may not convey proof by unsworn facts or discuss the law

of the case.” 13 WASH. PRAC., CRIMINAL PRACTICE & PROCEDURE §4202. Closing arguments

allow a party to present their version of the case through arguing reasonable inferences from the


2
  RCW 71.05.217(5) provides specific enumerated rights for persons detained for involuntary
commitment including the right to have an attorney appointed, to present evidence, and to cross-
examine witnesses. D.A. is not alleging that he was denied any right guaranteed under the statute.
Furthermore, D.A. is very clear that he is not alleging ineffective assistance of counsel or a
violation of the right to counsel under either the statute or Sixth Amendment.
3
  We note that had counsel requested the opportunity to present closing argument and the superior
court had refused, that is a different issue. See e.g., State v. Frost, 160 Wn.2d 765, 771-73, 161
P.3d 361 (2007) (superior court’s decision to limit or restrict criminal defendants’ closing
argument may violate defendant’s constitutional rights), cert. denied, 552 U.S. 1145 (2008). But
here, the superior court did not take any action that deprived D.A.’s counsel of the opportunity to
request or make argument.


                                                3
No. 54373-7-II



evidence and pointing out weaknesses in the opposing party’s case. 13 WASH. PRAC., CRIMINAL

PRACTICE & PROCEDURE §4501. “Statements made during closing argument are allowed if they

are supported by evidence or testimony within the record or reasonable inference therefrom.” 13

WASH. PRAC., CRIMINAL PRACTICE & PROCEDURE §4502. And the lawyers’ statements during

closing argument are not evidence.          11 WASH. PRAC., WASHINGTON PATTERN JURY

INSTRUCTIONS—CRIMINAL 1.02.

       D.A. implies that opening statements and closing arguments were necessary to provide him

with an opportunity to be meaningfully heard because his attorney could have argued what D.A.

was incapable of articulating in his testimony. But D.A.’s counsel would have been limited to

arguing only the admissible evidence at the hearing. D.A.’s counsel could not have used opening

statement or closing argument “to take advantage of the opportunity to be heard that testimony

would otherwise provide” by arguing something that was not testified to because opening

statements and closing arguments are limited to the evidence admitted at trial. Br. of Appellant at

7. Therefore, D.A. has failed to show how opening statements and closing arguments were

required to provide a meaningful opportunity to be heard. D.A.’s due process claim fails.

       We affirm.




                                                4
No. 54373-7-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Cruser, J.




                                                5